960 A.2d 625 (2008)
In re Lisa C. GERIDEAU, Respondent. Bar Registration No. 445402
No. 08-BG-1163.
District of Columbia Court of Appeals.
November 26, 2008.
BEFORE: RUIZ, REID, and BLACKBURNE-RIGSBY, Associate Judges.


*626 ORDER
PER CURIAM.
On consideration of the certified order of the Pennsylvania Supreme Court disbarring respondent by consent from the practice of law in that jurisdiction, see Office of Disciplinary Counsel v. Gerideau, No. 1355 Disc. Docket No. 3 (Pa. May 23, 2008), this court's September 30, 2008, order suspending respondent from the practice of law pending further action of the court and directing her to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Lisa C. Gerideau is hereby disbarred from the practice of law in the District of Columbia. It is
FURTHER ORDERED that for purposes of reinstatement respondent's disbarment will not begin to run until such time as she files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).